DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 8-22, now renumbered as claims 1-25, have been examined. 

Terminal Disclaimer
The terminal disclaimer filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10594679 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 8-22 are allowed over prior art of record.

Response to Amendment
Applicant’s arguments, see Remarks filed on 06/22/2022, have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 is allowed in view of the reasons presented by the applicant in the Remarks. Claims 9-22 depend on claim 8 and are therefore, allowed by virtue of their dependency.
Prior art of record Nakhjiri teaches: When a target device comprising a UICC requests the mobile network operator (MNO) for a profile, the subscription manager generates its own ECC private, public key pair. In order to establish a profile encryption key using ECC, a key agreement exchange takes place between the subscription manager and the UICC of the target device. Using a Diffie-Hellman exchange (ECDH) algorithm, the subscription manager uses its private key and UICC public key which it obtains from the UICC manufacturer or vendor to create the profile encryption key. The UICC generates its own private key and creates the profile encryption key using its private key and the MNO public key. The subscription manager encrypts a profile comprising security algorithm code, data, cryptographic keys etc. for the UICC using the profile encryption key and transmits the encrypted profile to the target device. Prior art of record Park teaches: During a provisioning procedure, an eUICC transmits an activation request including device identification information, eUICC identification information and its public key to an MNO. Prior art of record Weiss teaches: a subscription management server receives the identity of the eUICC of the mobile device in a message transmitted by the eUICC. Using the received identity, the subscription management server obtains a configuration key from a provisioning server. The subscription management server retrieves the network specific portion of the subscription profile comprising the IMSI and an authentication key and encrypts the network specific portion of the subscription profile using the configuration key. The subscription management server transmits the encrypted subscription profile to the eUICC of the mobile terminal. Prior art of record MacNaughtan teaches: The server communicates with the mobile radio terminal using transport layer security. 
However, Nakhjiri, Park, Weiss and MacNaughtan fail to teach: “(5) before step (1), encrypting, by the computer system with a symmetric key, a second portion of the eUICC profile comprising a subscriber identity and a key K, wherein the second portion is distinct from the first portion”, i.e., the prior arts of record fail to teach encrypting a eUICC profile comprising a subscriber identity and a key K before receiving a message comprising the eUICC identity from the mobile device. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Evolution of SIM provisioning towards a flexible MCIM provisioning in M2M vertical industries by Bender et al: The fast growing market for wireless Machine-to-Machine (M2M) communication services is facing specific challenges which do not exist comparably in the traditional cellular subscriber market. The challenges are emerging around the changed ecosystem and value chain and dealing with different traffic and load profiles in the network. The significantly reduced ARPDs (average revenue per device) are calling for increased operational efficiency and flexibility and tangible cost reductions. With regard to the requirements arising in this context this paper focuses on new concepts for SIM management (SIM: Subscriber Identity Module) in the M2M domain from a subscription management perspective in order to develop an economic MCIM provisioning process (MCIM: M2M communication identity module).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438